Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending.

Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of PCT/KR2018/014294, filed on November 20, 2018, which claims priority from KR10-2017-0158577, filed November 24, 2017.

Information Disclosure Statements
Applicant’s information disclosure statements submitted March 6, 2020, April 20, 2021 and June 30, 2021 are acknowledged and have been considered. Signed copies are attached hereto.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for NK cells in the treatment of ovarian cancer and leukemia, does not reasonably provide enablement for treatment of the full scope of cancers claimed and prevention of cancers. The specification does not 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that ‘the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.”
Here, the scope of claim 10 is broadly directed to “preventing or treating cancer”. The scope of “cancer” is all cancers, including solid cancers, such as lung, liver, breast, uterine, as well as blood-based cancers (see, e.g., instant Specification at paragraph [0033]).
Pursuant to In re Wands, 858 F.2d 731 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.
The analysis is as follows:

(1) Breadth of claims and nature of the invention: 
The claims are broadly drawn to a method of preventing or treating cancer, the method comprising administering an effective amount of NK cells prepared by the method of claim 6. Cancers differ in etiology and pathology. They occur in every part of the body. For example, leukemia is any malignant neoplasm of the blood-forming tissues. Leukemia can arise from many different sources including viruses such as EBV, which causes Burkitt’s lymphoma, and HTLV-1, linked to certain T cell 
In this regard, unless Applicant can provide actual evidence that the instant claims can be applied to prevention and/or treatment of all these different types of cancers, the instant claims can only be deemed to be enabling for treating patients with ovarian cancer and leukemia.

(2) The level of predictability in the art:
The scope of “cancer” is not a single disease, or cluster of closely related disorders. Cancers are highly heterogeneous at both the molecular and clinical level (https://www.cancernetwork.com/view/heterogeneity-and-cancer), something seen especially in, for example, the cancers of the breast, brain and salivary glands. 
With specific reference to the treatment and prevention of cancer using NK cells, Cantoni et al. (PTO-892) teaches that originally, NK cells caught the attention of many researchers for their ability to kill a rather wide range of tumor cell types (p. 861, columns 1-2). From the outset, it seemed as though NK cells were a ‘ready to use’ cell population that could be employed against a variety of tumors (p. 861, col. 1, para. 1). However, Cantoni et al. teaches that attempts to exploit NK cells in immunotherapy have been frustrated for many years because the adoptive transfer of ex vivo activated NK cells and/or their in vivo activation by IL-2 infusion was challenged by the short lifespan of transferred mature NK cells, and by the clinical side effects induced by IL-2. In addition, IL-2 could also have paradoxical negative 
Additionally, Cantoni et al. teaches that in solid tumors (versus heme-based), treatment is more complex because a plethora of soluble factors and cellular networks, as well as peculiar physical and/or chemical conditions, can affect the ability of NK cells to recognize and kill tumor cells, or influence their ability to migrate from the blood to the tumor site (p. 862, col. 1, para. 2). Cantoni et al. teaches that successful immunotherapy of solid tumors using NK cells has been stymied by a combination of factors including poor NK cell penetration into solid tumors and/or insufficient localization in the proximity of solid tumor cells, and susceptibility of infiltrating NK cells to be manipulated and disarmed by solid tumor cells and their microenvironment (p. 874, col. 2, para. 2, Conclusions and future perspectives). Specifically, in contrast with in vitro established tumor cell lines (where the NK cells of the present invention were tested), primary tumor cells within patients can maintain the expression of HLA-I molecules and are thus protected from the attack of autologous NK cells (p. 862, col. 1, para. 1). Thus, using NK cells to treat heme-based cancers, such as leukemia, differs greatly from applying NK cells in the treatment of solid cancers, which has remained more challenging. All of these factors contribute to the unpredictability of applying the composition of the invention to the prevention and treatment of the full scope of cancers encompassed by the method of claim 10.


It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). This is applicable to the instant claims, as the instant claims are directed towards medicine and therefore are physiological in nature.

(3) Direction or Guidance in the Specification and Working Examples:
Applicant’s Specification teaches that in cancer patients, NK cells are reported to be closely related to the development of certain diseases, such as lung cancer (Carrega P, et al., Cancer, 112, 863-875, 2008), liver cancer (Jinushi M, et al., J Hepatol., 43, 1013-1020, 2005), breast cancer (Bauernhofer T, et al., Eur J Immunol., 33, 119-124, 2003), uterine cancer (Mocchegiani E., et al., Br j Cancer, 79, 244-250, 1999), and blood cancer (Tajima F., et al., Leukemia, 10, 478-482, 1996). The Specification provides guidance for lysis of leukemic and ovarian cancer cells in vitro with the disclosed NK cells, and methods for activating and proliferating NK cells for use in cancer treatment. 
The Specification teaches that the method of treating cancer includes administering, to an individual, a therapeutically or pharmaceutically effective amount of the NK cells prepared by the method of culturing NK cells, and that an administration dose may be appropriately selected according to the type of cancer, the administration route, a patient’s age and gender, and severity of a disease, but for an adult, it may be administered at a dose of about 1x106 to about 1x1011 cells on average.
The Specification teaches that prevention refers to preventing generation of a disease or medical symptoms, i.e., preventive treatment of a patient; (b) relief of a disease or medical symptoms, i.e., removal or recovery of a disease or medical symptoms in a patient; (c) suppression of a disease or medical symptoms, i.e., slowing or stopping progression of a disease or medical symptoms in an individual; or (d) alleviation of a disease or medical symptoms in an individual.
Specifically, Applicant has conducted some in vitro experiments to preliminarily assess the in vitro cytotoxicity of the NK cells cultured according to the methods and compositions as claimed. Figure 9 of Applicant’s Specification shows increased cell lysis by NK cells stimulated by the particular cytokines recited in claims. Figures 10 and 11 of Applicant’s Specification show ovarian cancer cells co-cultured in vitro with NK cells expanded by the methods and compositions disclosed and claimed. The NK cells in vivo tumor specificity, much less the growth inhibiting ability, to treat all cancers. The state of the art, as exemplified by Cantoni et al., makes clear that using NK cells to treat solid cancers is very different from treatment of heme-based cancers, due the complexity of the solid tumor microenvironment and the challenge in achieving efficient solid tumor penetration/intratumoral spread with NK cells. The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970). Without such guidance, the amount of in vivo animal model testing for any given invention is unpredictable and the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue. See MPEP 2164.01(a).

(4) State of the Prior Art:
The claimed compositions are NK cells prepared by a method of culturing using a medium comprising Il-15, IL-18 and IL-27. In the art, there is no evidence supporting treatment against all cancers with NK cells. Rubnitz et al. (PTO-892) and Curti et al. (PTO-892) have shown allogeneic NK-cell therapy to be feasible in various patient populations, including children and elderly patients with leukemia. Yet the scope of “cancer” encompasses a broad genus of diseases that share only a feature of “unwanted” or “uncontrolled” cell growth. These diseases are substantially distinct in targeted tissue/cell-type, mechanisms of action, effects, and treatments that are effective as discussed above and shown by the 
 
(5) The quantity of experimentation needed:
MPEP 2164.01(a) states that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1562 (Fed. Cir. 1993).
Here, given that cancer broadly encompasses any uncontrolled cell growth, which includes a myriad of diseases, and the Specification only teaches leukemic and ovarian cell lysis in vitro by the NK cells prepared according to the claimed methods and compositions, it would be necessary for one to individually test each disease to determine an effect, if any, and then further determine effective dosages and treatment regimens. Given the complex nature of disease, this process could not be automated, and therefore, it is not predictable. 
Further, it is noted that the term “prevention” is not relative, it is total. Applicant’s Specification is not enabled for a method of preventing or stopping cancer. A very high degree of evidence is required, which is accepted in the art, that absolute protection from the pathology exists over an extended period of time. It could not be predicted that administering the claimed NK cells prepared according to the claimed methods and compositions would completely prevent cancer from ever occurring.
In re Ferens, 163 USPQ 609. The failure of skilled scientists to achieve a goal is substantial evidence that achieving such a goal is beyond the skill of practitioners in that art, Genentech vs Novo Nordisk, 42 USPQ2nd 1001, 1006.

Conclusion:
Due to the inherent unpredictability and the large quantity of experimentation necessary to show that the onset of cancer has been prevented, screen for tumor treatment or tumor growth reduction, the lack of guidance and working examples presented in Applicant’s Specification, the complex nature of the invention, the state of the art which establishes the need for in vivo models, and the breadth of the claims which fail to recite proper parameters for disease treatment, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been prima facie obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Section [0001]
Claims 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/209021 “Baek et al.” (PTO-892, machine translation to English), in view of Zwirner et al. (IDS 4/20/21).
Baek et al. teaches a composition for culturing natural killer (NK) cells comprising IL-2 and at least one additional interleukin selected from the group consisting of interleukin-12 (IL-12), interleukin-15 (IL-15) and interleukin-18 (IL-18) (Abstract; p. 3, para. [11]; p. 4, para. [32]). Baek et al. teaches the utility of the composition as a culture medium for proliferating large quantities of NK cells sufficient for lysing cancer cells (Background Art, para. [4]). Baek et al. teaches that in order to develop NK cell therapeutics from peripheral blood mononuclear cells (PBMCs) of healthy donors (allogenic transfers), substantial expansion of primary NK cells is necessary because of the very low number of these cells in peripheral blood, particularly in cancer patients (Background Art, para. [4]). The culture medium taught in Baek et al. comprises IL-2 plus at least one additional interleukin selected from the group consisting of IL-12, IL-15 and IL-18 (Abstract, lines 4-5; p. 3, para. [11]; p. 4, para. [32]). Baek et al. teaches that the concentration for the second interleukin in the composition for NK cell proliferation can be 0.1-100 ng/ml, 1-100 ng/ml, 10-100 ng/ml, 20-100 ng/ml, 30-100 ng/ml, 50-100 ng/ml, or 70-100 ng/ml.
et al. teaches a method for proliferating NK cells comprising a first culturing step of placing a culture solution including peripheral blood mononuclear cells, a first interleukin, a second interleukin, an anti-apoptotic P46 antibody, and plasma into a culture container coated with gamma globulin and fibronectin; and a second culturing step of adding a culture medium including a first interleukin, a second interleukin, an anti-STATEPP46 antibody, and plasma to the culture obtained from the first culturing step (p. 4, para. [32]). Baek et al. teaches that, “[i]n the proliferation method, the first interleukin can be interleukin-2 (IL-2) and the second interleukin can be at least one interleukin selected from the group consisting of interleukin-12 (IL-12), interleukin-15 (IL-15) and interleukin-18 (IL-18),” (p. 4, para. [32], machine translation to English from original).
Further, Baek et al. teaches obtaining PBMCs from peripheral blood and isolating NK cells from the obtained PBMCs (claim 7) via centrifugation (see p. 6, para. [88] and p. 7, 2. “Freezing of PBMC Clay” and 3. “Thawing of Frozen PBMC”).
Baek et al. does not teach the further addition of IL-27 to an NK cell culture medium comprising IL-15 and IL-18.
Zwirner et al. teaches the importance of IL-27 in promoting human NK cell activation and IFN-γ secretion (Title; Abstract). Zwirner et al. teaches that IL-27 potentiates antibody-dependent NK cell-mediated cytotoxicity (ADCC) induced by therapeutic monoclonal antibodies such as rituximab, trastuzumab, and cetuximab, and therefore, IL-27 may be helpful as an adjuvant during immunotherapy in human patients (p. 3, col. 2, para. 1). Zwirner et al. teaches that IL-27 has a remarkable effect on NK cells, which includes priming NK cells for IL-18 responsiveness, and enhancing these functional responses (Abstract; p. 2, col. 2 para. 2). Zwirner et al. teaches that IL-27 acts as a pro-inflammatory cytokine which, in concert with other DC-derived cytokines, contributes to NK cell activation and effector functions (p. 3, sentence bridging columns 1 and 2). Zwirner et al. teaches that IL-27 directly induces NK-cell-mediated cytotoxicity through granule exocytosis (Figure 1, legend). Thus, Zwirner et al. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Baek et al., regarding a culture medium for proliferating NK cells comprising IL-15 and IL-18 and a method for proliferating NK cells using said medium, with the teachings of Zwirner et al., regarding the remarkable role of IL-27 in NK cell activation, to arrive at the subject matter of instant claims 1 and 6 with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to further include IL-27 in a cell culture medium comprising IL-15 and IL-18, such as that taught by Baek et al., because Zwirner et al. teaches that IL-27 primes NK cells for IL-18 responsiveness, and that IL-27 beneficially promotes human NK cell activation and IFN-γ secretion.
One of ordinary skill in the art would have had a reasonable expectation of success in modifying the culture medium of Baek et al., with the teachings of Zwirner et al., because Zwirner et al. teaches that IL-27 enhances NK cell-mediated cytotoxic activity and that IL-27 may be helpful as an adjuvant during immunotherapy in human patients. 
As regards the further limitation in claim 3, wherein the culturing is for proliferating or activating NK cells, Baek et al. teaches a culture medium for use in proliferating NK cells and defines cell proliferation with respect to NK cells as an increase in the number of NK cells in a cell culture that results from a series of cell harvesting steps or by differentiation from immature blood cells to NK cells (p. 3, para. [11]-[12]). Additionally, Zwirner et al. teaches this aspect in indicating that IL-27 promotes human NK cell activation (Abstract, penultimate sentence).
As regards the further limitation in claim 5, wherein the NK cells have surface antigen characteristics of CD3- and CD56+, Zwirner et al. teaches this aspect at p. 2, col. 1, para. 1.
prima facie obvious over the combined teachings of the prior art.
As regards claim 9, MPEP 2113.I. states that although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. Thus, if a product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Here, claim 9 recites NK cells prepared by the method of claim 6. The claim is obviated by the product resulting from the combination of Baek et al. in view of Zwirner et al., as set forth above.

Section [0002]
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (PTO-892) in view of Zwirner et al. (IDS 4/20/21), as applied to claim 1 above, further in view of Lee et al. (PTO-892).
The teachings of Baek et al. in view of Zwirner et al. are as described above.
The teachings of Baek et al. in view of Zwirner et al. differ from the instantly claimed invention in that although Baek et al. in view of Zwirner et al. teach a composition for culturing natural killer cells comprising IL-15, IL-18, and IL-27, the combined teachings of the references do not teach a composition further comprising insulin-transferrin-selenium (ITS).
Lee et al. teaches a serum-free medium comprising lnsulin-Transferrin-Selenite (ITS) for the cultivation of human pancreatic beta (HB) cells (Title, Abstract). Lee et al. teaches that HB cells exhibited a highly positive response to factors including an ITS complex in the basal medium (Abstract; p. 215, col. 1, para. 1). Lee et al. teaches that HB cell growth was enhanced remarkably when cells were grown in a serum-free medium supplemented with ITS, and that ITS was found to be essential for cell growth (Abstract, section bridging columns 1 and 2). Lee et al. teaches that omitting ITS drastically affected cell et al. teaches that hormone concentration varies widely from serum to serum, and that the addition of serum to culture medium increases cost, creates purification problems and increases the likelihood that adventitious agents will be introduced into a culture (p. 209, Introduction, col. 2). Lee et al. teaches that these problems are magnified when cultures are scaled-up for commercial production. Id. Lee et al. teaches that it is therefore desirable to remove serum from media that will be used for culturing cells for commercial or therapeutic purposes. Lee et al. teaches that serum-free medium is highly preferred when culturing the cells for a commercial product (p. 209, Introduction, col. 2). Lee et al. teaches that serum-free medium requires supplementation and that at least insulin, transferrin and selenium (ITS) should be included (p. 215, col. 2, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Baek et al., regarding a culture medium for NK cells comprising IL-15 and IL-18, with the teachings of Zwirner et al., regarding the remarkable role of IL-27 in NK cell activation, with the teachings of Lee et al., regarding the benefits of including ITS in cell culture media, to arrive at the subject matter of instant claim 2 with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to substitute ITS in place of serum in a cell culture medium comprising IL-15, IL-18, and IL-27, such as that taught by the combination of Baek et al. and Zwirner et al., because Lee et al. teaches that HB cell growth was enhanced remarkably when ITS was added to the basal medium, and that ITS was found to be essential for cell growth. One of ordinary skill in the art would have had a reasonable expectation of success in modifying the teachings of Baek et al. and Zwirner et al., with the teachings of Lee et al., regarding the addition of ITS, because Lee et al. teaches that it is desirable to remove serum from media that will be used for culturing cells for commercial or therapeutic purposes, and that while serum-free medium requires supplementation, insulin, transferrin and selenium are good choices for supplementation. 
prima facie obvious over the combined teachings of the prior art.

Section [0003]
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (PTO-892) in view of Zwirner et al. (IDS 4/20/21), as applied to claim 1 above, further in view of Ziblat et al. (PTO-892).
The teachings of Baek et al. in view of Zwirner et al. are as described above.
The teachings of Baek et al. in view of Zwirner et al. differ from the instantly claimed invention in that although Baek et al. in view of Zwirner et al. teach a composition for culturing natural killer cells comprising IL-15, IL-18, and IL-27, wherein the disclosed concentrations of IL-15 and IL-18 meet the claim limitations, the combined teaching of the references does not teach a concentration of IL-27 that is 0.20 ng/ml to 2000 ng/ml in the cell culture medium.
Baek et al. teaches that the concentration for the second interleukin in the composition for NK cell proliferation can be 0.1-100 ng/ml, 1-100 ng/ml, 10-100 ng/ml, 20-100 ng/ml, 30-100 ng/ml, 50-100 ng/ml, or 70-100 ng/ml. These ranges meet the claim limitations recited for IL-15 and IL-18.
Although the combined teaching of the references do not teach the claimed concentration for IL-27, it would have been prima facie obvious for one of ordinary skill in the art to look to the prior for a teaching of an effective concentration for IL-27 in a cell culture medium for NK cells.
Ziblat et al. teaches concentrations of IL-15, IL-18, and IL-27 that fall within the claimed ranges, in a cell culture medium wherein IL-27 primes NK cells for IL-18-driven IFN-γ secretion, after pre-activation with IL-15 (p. 199, col. 2; Figure 6, legend). Ziblat et al. teaches that NK cells were cultured overnight with 1 ng/mL of IL-15 alone or with 1 ng/mL of IL-15 and 10 ng/mL of IL-18 or IL-27, washed and cultured for 24 h with 1 ng/mL of IL-15 alone or with 1 ng/mL of IL-15 and 10 ng/mL of IL-27 or IL-18. These concentrations fall within the claimed ranges of 0.1 ng/ml to 1000 ng/ml for IL-15, 0.25 ng/ml et al. exemplifies that the simultaneous stimulation of NK cells in a culture medium with IL-27 and IL-18 induced a signiﬁcant and synergistic increase in the amounts of IFN-γ secreted by the NK cells when compared with stimulation with IL-18 or IL-27 alone (Sentence bridging pp. 193-194; Fig. 5A). Ziblat et al. teaches that IL-27 may emerge as a cytokine that results in a useful adjuvant therapy to elicit improved NK-cell-mediated immunity against tumors or viral infections (p. 197, col. 2, para. 2, last sentence).
One of ordinary skill in the art before the effective filing date of the instantly claimed invention would have had a reasonable expectation of success in using the concentration of IL-27 as taught in Ziblat et al. because Ziblat et al. teaches an effective concentration for IL-27  in the context of activating NK cells to improve NK-cell-mediated immunity against tumors and viral infections.
Thus, the invention of claim 4 as a whole is prima facie obvious over the combined teachings of the prior art.

Section [0004]
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (PTO-892) in view of Zwirner et al. (IDS 4/20/21), as applied to claims 1, 3, 5-7 and 9 above, further in view of Suck et al. (PTO-892).
The teachings of Baek et al. in view of Zwirner et al. are as described above.
The teachings of Baek et al. in view of Zwirner et al. differ from the instantly claimed invention in that although the combined teachings of Baek et al. and Zwirner et al. teach methods and compositions for isolating and culturing NK cells in a medium comprising IL-15, IL-18, and IL-27, the 
Suck et al. teaches magnetic NK cell isolation from PMBCs and subsequent NK cell expansion in long-term cultures (p. 905, col. 2). Suck et al. teaches that long-term cultures are needed to generate highly potent clinical-grade NK cells for targeting hematological malignancies (Title, abstract). Suck et al. teaches the benefits of using IL-15 when culturing NK cells for longer periods of time, such as 14 days or more (Figure 6) and even between 3-4 weeks (p. 910, col. 1). Suck et al. teaches that IL-15 supports the large-scale expansion of clinical-grade NK cells in a protocol that is readily clinically translatable (Abstract; conclusions). Suck et al. teaches that the traditional cytokine IL-2 was previously used for this purpose in high-doses and could cause systemic toxicities (Fig. 1, legend; p. 904, col. 2, para. 1). In contrast, Suck et al. teaches that IL-15 at doses of 100 to 1000 U/mL could substitute IL-2 to support NK cells in long-term cultures, which would enable feasible, cost-effective future clinical applications (p. 910, col. 2, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Baek et al., regarding methods and compositions for isolating and culturing NK cells in a medium comprising IL-15 and IL-18, with the teachings of Zwirner et al., regarding the remarkable role of IL-27 in NK cell activation, with the teachings of Suck et al., regarding recommended long-term NK cell culture times in the presence of IL-15, to arrive at the subject matter of instant claim 8 with a reasonable expectation of success.
One of ordinary skill in the art would have been motivated to modify the method of culturing NK cells as taught by Baek et al., in view of Zwirner et al., by adding long-term culture times because Suck et al. teaches that long-term cultures are needed to generate highly potent clinical-grade NK cells for targeting hematological malignancies. One of ordinary skill in the art would have had a reasonable expectation of success in culturing NK cells for 7-30 days in the method of Baek et al., in view of Zwirner et al., because Suck et al. teaches that IL-15 supports NK cells during longer culture periods, such as 14 days or more, and even between 3-4 weeks. 

Section [0005]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (PTO-892) in view of Zwirner et al. (IDS 4/20/21), as applied to claims 1, 3, 5-7 and 9 above, further in view of Yang et al. (2016) (PTO-892).
The teachings of Baek et al. in view of Zwirner et al. are as described above. Additionally, Baek et al. teaches the anticancer ability of the cultured NK cells. Specially, Baek et al. teaches that the cultured NK cells expressed perforin, granzymes and/or TRAIL as compared to PBMCs before proliferation, and that the cultured NK cells were capable of lysing tumors cells grown from established solid tumor lines (p. 9, paragraphs [162], [163], [165], [166] and [168], Figure 7 and Figure 9).
The teachings of Baek et al. in view of Zwirner et al. differ from the instantly claimed invention in that although the combined teachings of Baek et al. and Zwirner et al. teach methods and compositions for isolating and culturing NK cells in a medium comprising IL-15, IL-18, and IL-27, the combined teachings of the references do not specifically teach administering an effective amount of cultured NK cells to a patient in the treatment of cancer.
Although Baek et al. and Zwirner et al. do not teach use of NK in the treatment of cancer, it would have been obvious to look to the prior art for a teaching of use NK cells in the treatment of cancer. Yang et al. (2016) teaches a method for intravenously administering ex vivo-expanded, random healthy donor-derived allogeneic NK cells, deﬁned as MG4101, to patients with malignant lymphoma or advanced, recurrent solid tumors (p. 216, col. 1, para. 1). Yang et al. (2016) teaches that MG4101 had previously been shown to secrete effector cytokines and exhibit cytolytic activity against various cancer et al. (2016) teaches an infusion protocol wherein patients receive 1 x 106 NK cells/kg or 1 x 107 NK cells/kg (Supplemental Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to have combined the teachings of Baek et al., regarding methods and compositions for isolating and culturing NK cells in a medium comprising IL-15 and IL-18, with the teachings of Zwirner et al., regarding the remarkable role of IL-27 in NK cell activation, with the teachings of Yang et al., regarding a method of treating cancer comprising administering NK cells, to arrive at the subject matter of instant claim 10 with a reasonable expectation of success.
One of ordinary skill in the art would have had a reasonable expectation of success in using NK cells in the treatment of cancer because Baek et al. teaches the anticancer ability of NK cells cultured with IL-2, IL-15 and/or IL-18. Specially, Baek et al. teaches that the cultured NK cells expressed perforin, granzymes and/or TRAIL as compared to PBMCs before proliferation, and that the cultured NK cells were capable of lysing tumors cells grown from established solid tumor lines. 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results. See MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 419 (2007).
Thus, the invention of claim 10 as a whole is prima facie obvious over the combined teachings of the prior art.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/GINA F NELLESEN/              Examiner, Art Unit 1647       

/SCARLETT Y GOON/               QAS, Art Unit 1600